El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Se ha formulado oposición a una moción para que se desestime la apelación por el fundamento de que la trans-cripción de autos se radicó antes de la moción. Aparece haberse notificado la moción de desestimación a los apelan-*416tes cuatro días antes de radicarse la transcripción de autos, la que se recibió en secretaría el día 28 de mayo a las 4.05 P. M. La moción se radicó el mismo día a las 4.30 P. M. El affidavit presentado por los apelados una vez servida la-moción revela además que cuando el día 24 de mayo se pre-sentó la moción de desestimación al abogado de los apelan-tes dijo éste que vendría a ver al abogado de los apelados referente a la misma. La regla 58 de esta corte reza como sigue:
“Si la copia de los autos, no fuere presentada dentro del término prescrito, puede desestimarse la apelación al hacerse una moción en tal sentido previa notificación de la misma. Si la copia de los autos, ha sido presentada a la fecha en que se haga tal notificación, este he-cho constituirá una contestación eficaz a la referida ■ moción aún en el caso de que dicha copia no se hubiere presentado dentro del tér-mino prescrito. ’ ’
Por lo tanto los apelantes no han caído claramente den-tro de la excepción puesto que fueron notificados de la mo-ción antes de radicar la transcripción.
Los recurrentes no apelan, según el récord, a la discre-ción de la corte, pero en la vista del caso llamaron la aten-ción sobre el fallecimiento del abogado primitivo como ex-cusa. Aún en circunstancias semejantes es el deber de un apelante liacer aparecer de los autos el que la muerte o en-fermedad del abogado impidió la radicación de los autos.. El abogado de ahora ha podido tener el caso en su poder por algún tiempo. Aún más, aparece que no se ha elevado-con la transcripción de autos ninguna exposición del caso,, a pesar de que se ofreció en la corte de distrito. Por tanto, puesto que el apelante no sugiere cuestión alguna de dere-cho o de procedimiento revisable en apelación, y puesto que-parece que el caso gira sobre los hechos del mismo, debe-prevalecer la moción de desestimación. Y al hacer esto de-bemos tener menos vacilación puesto que la moción de de-sestimación se radicó sólo pocos momentos después de ar-chivarse la transcripción, y el abogado de los apelantes *417había ofrecido verse con el abogado de los apelados refe-rente al asnnto cnando se le sirvió la moción cnatro días antes.
Debe desestimarse la apelación.

'Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Alclrey y Hntcbison.